Case 1:20-cv-25313-MGC Document 24 Entered on FLSD Docket 02/11/2021 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-25313-CIV-COOKE

 UNITED STATES OF AMERICA,

        Plaintiff,

 vs.

 REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
 CLEVELAND, OHIO, et al.

       Defendants.
 ______________________________/

                       ORDER GRANTING UNOPPOSED MOTION
                            FOR INTERLOCUTORY SALE
         THIS MATTER is before the Court on the motion of the United States, pursuant to
  Rule G(7) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
  Forfeiture Actions, for an order authorizing an interlocutory sale of the real property that is
  the subject of this civil asset forfeiture proceeding, 55 Public Square, Cleveland, Ohio, with
  All Appurtenances, Improvements, and Attachments Thereon, and any Right to Collect and
  Receive any Profit, Rent, Income, and Proceeds Therefrom (the “Real Property”). The
  Court has considered the motion and exhibits submitted in support thereof, and finds as
  follows:
         1.      On January 19, 2021, Optima 55 Public Square, LLC (“Optima”) submitted a
  verified claim to the Real Property, asserting that it holds 100% ownership of the Real
  Property. ECF No. 6.

         2.      The Real Property is in default on its mortgage, and the total amount due on
  the mortgage is more than $14 million. In addition, more than $1.1 million in unpaid
  property taxes and penalties have been assessed against the Real Property.




                                                1
Case 1:20-cv-25313-MGC Document 24 Entered on FLSD Docket 02/11/2021 Page 2 of 3



         3.      The United States and Optima consent to an interlocutory sale of the Real
  Property, subject to the terms of a purchase agreement attached to the motion as Exhibit A
  (the “Purchase Agreement”). The Purchase Agreement provides, inter alia, for the Real
  Property to be purchased by KD 55 Public Square LLC, an entity which has no ownership
  or other affiliation with Optima, for the purchase price of $17 million. It further provides
  that the proceeds from the sale of the Real Property will be used to satisfy enumerated
  creditors in specified amounts, including by paying off the outstanding mortgage and
  delinquent property taxes and penalties.
         4.      Rule G(7)(b) empowers this Court to order the sale of the Real Property
  where certain conditions are met. See Rule G(7)(b)(i). Pursuant to that authority, this Court
  finds that an interlocutory sale of the Real Property is necessary and appropriate in order to
  preserve the value of the Real Property before the conclusion of the pending forfeiture
  proceedings. This Court further finds that an interlocutory sale of the Real Property will
  avoid both the risk of market fluctuations that could cause the Real Property to lose value,
  and the accrual of additional expenses in maintaining the property.
         5.      This Court orders that the Real Property shall be sold according to the
  procedures and terms of the Purchase Agreement, and subject to the final approval of the
  United States concerning the closing costs and distribution of funds. This Court further
  orders that the net proceeds of the sale, to include any refunds of escrows or other post-sale
  transfers otherwise due to Optima 55 Public Square LLC, Optima Ventures, or their owners,
  agents, or assigns, and any and all interest accrued thereon, shall be considered the
  substitute res subject to forfeiture in this civil forfeiture action in place of the Real Property
  and will be held in an interest-bearing escrow account maintained by the United States
  pending further order of this Court.
         6.      This Court shall retain jurisdiction in this matter to take additional action and
  enter further orders as necessary to implement and enforce this order authorizing the
  interlocutory sale of the Real Property.




                                                  2
Case 1:20-cv-25313-MGC Document 24 Entered on FLSD Docket 02/11/2021 Page 3 of 3



         DONE AND ORDERED in chambers at Miami Florida, this 11th day of February
 2021.




                                         3
